     Case 2:20-cv-01290-CJB-MBN Document 30 Filed 11/10/20 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


   BY EQUITIES, LLC                                   CIVIL ACTION

   VERSUS                                             No.: 20-1290

                                                      C/W: 20-2540

   CARVER THEATER                                     SECTION: “J”(5)
   PRODUCTIONS, LLC, ET AL.


                             ORDER & REASONS

      Before the Court is a Motion to Remand (Rec. Doc. 15) filed by Carver Theater

Productions, LLC (“Carver”), an opposition thereto by Defendant FNBC NMTC No.

1, LLC (“FNBC”) (Rec. Doc. 21), and a reply by Carver (Rec. Doc. 27). Having

considered the motion and memoranda, the record, and the applicable law, the Court

finds that Carver’s motion should be DENIED.

                FACTS AND PROCEDURAL BACKGROUND

      This matter arises out of a promissory note held by Carver that was executed

by FNBC as the borrower. On March 10, 2017 and thereafter, FNBC allegedly ceased

making its required quarterly payments. FNBC was part of the now-defunct First

NBC Bank. When First NBC Bank failed, the FDIC sold its assets. Carver alleges

that ACP NMTC Acquisition Company, LLC (“ACP”) acquired FNBC from the FDIC,

which FNBC disputes.

      On July 24, 2020, Carver filed a petition in the Civil District Court for the

Parish of Orleans and named FNBC and ACP as defendants. On September 17, 2020,

FNBC removed the present case to federal court, arguing that it is not a Louisiana
      Case 2:20-cv-01290-CJB-MBN Document 30 Filed 11/10/20 Page 2 of 6




citizen and that ACP, which is a Louisiana citizen, is not a proper party to the

litigation. The case was assigned docket number 20-cv-2540 and was subsequently

consolidated with BY Equities, LLC v. Carver Theater Productions, LLC et al., C.A.

No. 20-1290. On October 19, 2020, Plaintiff filed the instant motion to remand due to

an alleged lack of diversity of citizenship.

                                LEGAL STANDARD

      A defendant may remove “any civil action brought in a State court of which the

district courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a).

“A federal district court has subject matter jurisdiction over a state claim when the

amount in controversy is met and there is complete diversity of citizenship between

the parties.” Mumfrey v. CVS Pharmacy, Inc., 719 F.3d 392, 397 (5th Cir. 2013) (citing

28 U.S.C. § 1332(a)). The court considers the jurisdictional facts that support removal

as of the time of removal. Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir.

2000). The party seeking to invoke federal jurisdiction bears the burden of showing

jurisdiction exists. Mumfrey, 719 F.3d at 397. Because removal raises significant

federalism concerns, any doubt about the propriety of removal must be resolved in

favor of remand. Gasch v. Hartford Accident & Indem. Co., 491 F.3d 278, 281-82 (5th

Cir. 2007).

                                    DISCUSSION

      Carver does not dispute that the amount in controversy is met. Thus, the issue

before the Court is whether the parties are diverse. FNBC removed this case to

federal court based on two arguments. First, FNBC argues that its sole member is



                                               2
         Case 2:20-cv-01290-CJB-MBN Document 30 Filed 11/10/20 Page 3 of 6




not a Louisiana citizen. Second, FNBC argues that ACP is not a proper party to this

ligation. Carver disputes both of these arguments and also argues that it has a claim

against a non-diverse party, which Carver will amend its complaint to include.

Therefore, in order to determine whether this case should be remanded, this Court

must determine: (1) whether any members of FNBC are Louisiana citizens; (2)

whether ACP is a proper party to the litigation; and (3) whether Carver’s stated

intention to add a non-diverse party has merit under the facts alleged.

  I.     IS FNBC A LOUISIANA CITIZEN?

         The citizenship of an LLC is determined by the citizenship of its members.

Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008). Carver

originally alleged that ACP, which is a Louisiana citizen, is the owner of FNBC.

However, FNBC argues that its sole member is ACP Secondary Purchase Investment

Fund, LLC (“ACP Secondary”). ACP Secondary’s sole member is Citibank, N.A.,

which is a nationally chartered bank. (Rec. Doc. 21 at p. 7). As a nationally chartered

bank, Citibank is a citizen of the state in which its main office is located, which is

South Dakota. Wachovia Bank v. Schmidt, 546 U.S. 303, 315 (2006); (Rec. Doc. 21 at

p. 7).

         In its reply brief, Carver argues that an entity known as Advantage Capital

Management Corporation (“ACP Management”), which is a citizen of Louisiana, was

the purchaser of FNBC. In support of its argument, Carver attached correspondence

with the FDIC as evidence, in which the FDIC states that Advantage Capital

Management Corporation purchased FNBC. (Rec. Doc. 27-1). However, FNBC has



                                           3
      Case 2:20-cv-01290-CJB-MBN Document 30 Filed 11/10/20 Page 4 of 6




attached the declaration of Michael T. Johnson, the managing director of ACP

Management, in which he declares that the FDIC transferred its membership

interest in FNBC to ACP Secondary, not ACP Management. (Rec. Doc. 21-1). In

addition, FNBC also attached the “Master Assignment, Conveyance, and

Assumption” (hereinafter referred to as “the Assignment”) between the FDIC and

ACP, which clearly demonstrates that the FDIC agreed to sell 100% of the

membership interest in FNBC to ACP Secondary. (Rec. Doc. 21-2 at p. 4).

      Based on this evidence and the arguments of both parties, the Court finds that

ACP Secondary is the purchaser and sole member of FNBC. Since ACP Secondary is

a citizen of South Dakota, it is diverse from Carver, who is a citizen of Louisiana.

II.   IS ACP A PROPERTY PARTY TO THIS LITIGATION?

      For diversity jurisdiction purposes, the Court must disregard the citizenship

of an improperly joined defendant. Waste Mgmt., Inc. v. AIG Specialty Ins. Co., 974

F.3d 528, 533 (5th Cir. 2020). “To determine whether the plaintiff can establish a

cause of action against the non-diverse defendant, the district court conducts a

Federal Rule of Civil Procedure 12(b)(6) analysis.” Id. The district court has discretion

to “pierce the pleadings and conduct a summary inquiry.” Smallwood v. Illinois Cent.

R. Co., 385 F.3d 568, 573 (5th Cir. 2004).

      Carver argues that ACP is a properly named defendant because the

Assignment designated the FDIC as “Seller” and ACP as “Purchaser.” (Rec. Doc. 27

at p. 2). However, the Assignment actually specifies that each designee is a

“Purchaser” and collectively referred to these designees as “Purchasers.” (Rec. Doc.



                                             4
       Case 2:20-cv-01290-CJB-MBN Document 30 Filed 11/10/20 Page 5 of 6




21-2.) As stated above, the Assignment specifies that ACP Secondary purchased

FNBC. (Rec. Doc. 21-2 at p. 4). Thus, this argument is meritless, and ACP is not a

proper party to this litigation.

III.   IS ACP MANAGEMENT A PROPER PARTY TO THIS LITIGAITON?

       Finally, Carver argues that the motion to remand should be granted because

it intends to amend its complaint to name ACP Management as a defendant based on

its belief that ACP Management purchased FNBC. (Rec. Doc. 27 at 2). As stated

above, ACP Secondary purchased FNBC, and ACP Management is not a member of

ACP Secondary. However, ACP Management is the non-member manager of ACP

Secondary. (Case #: 20-cv-2540, Rec. Doc. 1-2 at p. 2).

       A manager of an LLC “is not a proper party to a proceeding by or against a

limited liability company, except when the object is to enforce such a person's rights

against or liability to the limited liability company.” La. R.S. 12:1320(C). However, a

manager may be a proper party for claims “involving fraud, breach of a professional

duty, or other negligent or wrongful act.” Hodge v. Strong Built Int'l, LLC, 2014-1086

(La. App. 3 Cir. 3/4/15), 159 So. 3d 1159, 1164 (citing La. R.S. 12:1320(D)).

       Carver’s complaint includes no allegations that ACP Management or any other

party committed fraud, breach of professional duty, or other negligent or wrongful

conduct. (Case #: 20-cv-2540, Rec. Doc. 1-1 at pp. 3-7). Therefore, Carver has failed to

state a claim against ACP Management upon which relief could be granted. Thus,

Carver’s motion to remand must be denied because the current parties are fully




                                           5
     Case 2:20-cv-01290-CJB-MBN Document 30 Filed 11/10/20 Page 6 of 6




diverse, and Carver has failed to show that it may bring claims against a non-diverse

party.

                                   CONCLUSION

         Accordingly,

         IT IS HEREBY ORDERED that Carver’s Motion to Remand (Rec. Doc. 15)

is DENIED.

         New Orleans, Louisiana this 10th day of November, 2019.




                                                CARL J. BARBIER
                                                UNITED STATES DISTRICT JUDGE




                                          6
